Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Drawings
1.        The drawings filed on 10/09/20 are objected because some elements in the specification are not described clearly in drawings. 
             For example, according to Applicant Pub. No. 2021/0025697, element 112 has two names.  Element 112 is a reflector, ([0038]).  However, element 112 is also a reflective ferule, ([0039]).  
            Claims 1, 9 disclosed “the second scanning reflector is synchronously movable with the first scanning reflector”.  However, there is no drawings showing that there are two scanning reflectors synchronously moving together.  In the other words, there is only one scanning reflector in the drawings, (figure 2A, element 106; Figures 7, 8, 9, element 202).
Appropriate correction is required. 

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 10/09/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.          Claims 1-11, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of Smith (U.S. Patent No. 10,837,763) in view of .  Hereafter, “Smith ‘763”.  
As to claim 1, Smith ‘763 teaches: 
an optical assembly configured to focus a measurement beam from a light source onto a target along an optical axis of the optical assembly, (claim 1, lines 2-4; Claim 9, lines 1-3);
a detector configured to receive a portion of the measurement beam returned by the target surface and a portion of a reference beam from the optical assembly, wherein the reference beam does not travel to the target surface, (claim 1, lines 18-22; Claim 9, lines 5-8);
a controller configured to measure a distance of the target based at least in part on a signal from the detector, the signal from the detector being based at least in part on the reference beam interfering with the measurement beam, (claim 1, lines 23-27; Claim 9, lines 9-13);
wherein the optical assembly includes a lens, a fixed reflector, and a first scanning reflector oriented relative to each other such that the measurement beam from the light source is reflected by the first scanning reflector to the fixed reflector, and reflected light from the fixed reflector is reflected again by the first scanning reflector and directed along the optical axis through the lens, (claim 1, lines 4-10; Claim 9, lines 14-20);
wherein the optical assembly includes a second scanning reflector situated so that an optical path length of the reference beam changes due to changes in the orientation of the first scanning reflector, and the second scanning reflector is synchronously movable with the first scanning reflector, and the reference beam is reflected by the second scanning reflector, (claim 9, lines 24-30).

As to claim 2, Smith ‘763 teaches in claim 10.
As to claim 3, Smith ‘763 teaches (claim 1, lines 11-14; Claim 15). 
As to claim 4, Smith ‘763 teaches, (claim 12). 
As to claim 5, Smith ‘763 teaches, (claim14). 
As to claim 6, Smith ‘763 teaches, (claim 2).
As to claim 7, Smith ‘763 teaches, (claim 1, lines 11-14; Claim 15).
As to claim 8, Smith ‘763 teaches, (claim 8).
As to claim 9, Smith ‘763 teaches:
focusing a measurement beam from a light source on a target with an optical assembly, the target comprising a structure, (claim 17, lines 2-3);
with a detector, detecting at least a portion of the measurement beam returned by the target surface and at least a portion of a reference beam from the optical assembly, wherein the reference beam does not travel to the target, (claim 17, lines 4-7);
measuring a distance of the target based at least in part on a signal from the detector, the signal from the detector being based at least in part on the reference beam interfering with the measurement beam, (claim 17, lines 8-13); and
obtaining shape information of the structure based at least in part on the distance measurement, (claim 17, lines 14-15);
wherein the optical assembly includes a lens, a first scanning reflector and a fixed reflector oriented relative to each other such that the measurement beam from the light source is reflected by the scanning reflector to the fixed reflector, and reflected light from the fixed reflector is reflected again by the scanning reflector and directed along an optical axis of the optical assembly through the lens, (claim 17, lines 16-23); and
wherein the optical assembly includes a second scanning reflector situated so that an optical path length of the reference beam changes due to changes in the orientation of the first scanning reflector, and the second scanning reflector is synchronously movable with the first scanning reflector, and the reference beam is reflected by the second scanning reflector, (claim 9, lines 24-30).
As to claim 10, Smith ‘763 teaches, (claim 18).
As to claim 11, Smith ‘763 teaches:
an optical assembly for focusing a measurement beam from a light source along an optical axis of the optical assembly onto a target surface, where a lens, a scanning reflector and a fixed reflector are oriented relative to each other such that the measurement beam from the light source is reflected by the scanning reflector to the fixed reflector, and reflected light from the fixed reflector is reflected again by the scanning reflector and directed along the optical axis through the lens, (claim 9, lines 14-20),
wherein the optical assembly is configured to produce a reference beam from the light source that is related to the location of the scanning reflector relative to the fixed reflector and the reference beam does not travel to the target surface, (claim 9, lines 5-8);
a detector configured to receive a portion of the measurement beam returned by the target surface and a portion of the reference beam from the optical assembly, (claim 9, lines 5-8); and
a controller configured to measure a distance of the target surface based at least in part on a signal from the detector, the signal from the detector being based at least in part on the reference beam interfering with the measurement beam, (claim 9, lines 9-13).

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            


6.          Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (Pub. No. 2009/0021745), in view of Ohtsuka, (U.S. Pat. No. 5,106,191). Hereafter “Tamura”, “Ohtsuka”. 
            Regarding Claim(s) 11, Tamura teaches 
an optical assembly for focusing a measurement beam from a light source along an optical axis of the optical assembly onto a target surface, (figure 1, light source 16, optical axis Z, target surface of sample 22; The following figure 13, light source 2, optical axis Z, target surface of sample 10), where a lens, a scanning reflector and a fixed reflector are oriented relative to each other such that the measurement beam from the light source is reflected by the scanning reflector, (figure 1, lens 17, 21, scanning reflector 20, measurement light beam 28, fixed reflector 24; Figure 7, fixed mirror 47, scanning reflector 49; The following figure 13, scanning reflector 8, measurement light beam 5, fixed mirror A), to the fixed reflector, and reflected light from the fixed reflector is reflected again by the scanning reflector and directed along the optical axis through the lens, (Figure 7, fixed mirror 47, scanning reflector 49; The following figure 13, fixed mirror A, reflected light 5, scanning reflector 8, lens 9, 7, 3, optical axis Z),
wherein the optical assembly is configured to produce a reference beam from the light source that is related to the location of the scanning reflector relative to the fixed reflector and the reference beam does not travel to the target surface, (figure 1, reference beam 29, fixed reflector 24, target surface of sample 22);
a detector configured to receive a portion of the measurement beam returned by the target surface and a portion of the reference beam from the optical assembly, (figure 1, detector 26, measurement beam 28, reference beam 29; The following figure 13, detector 14, measurement beam 5, reference beam 6); and
a controller configured to measure the target surface based at least in part on a signal from the detector, the signal from the detector being based at least in part on the reference beam interfering with the measurement beam, (figure 1, calculator 27 is not different from a controller; The following figure 13, element B is not different from a controller; Abstract, [0007, 0021, 0022, 0067, 0071, 0090, 0091]).
            However, Tamura does not teach to measure a distance of the target surface.  Ohtsuka teaches to measure a distance of the target surface, (column 1, lines 8-13; Column 5, lines 50-62).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tamura by measuring a distance of the target in order to detect the target position, (column 1, lines 8-13; Column 5, lines 50-62).  


[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    371
    500
    media_image1.png
    Greyscale


Allowable Subject Matter
7.	Claims 1-10 would be allowable if the rejection under Double Patenting were overcome.
8.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 9. 
9.          As claims 1 and 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a distance measurement apparatus/method, comprising to receive a portion of the measurement beam returned by the target surface and a portion of the reference beam does not travel to the target surface; to measure a distance of the target based at least in part on a signal from the detector, being based at least in part on the reference beam interfering with the measurement beam; wherein the optical assembly includes a lens, a fixed reflector, and a first scanning reflector oriented relative to each other such that the measurement beam from the light source is reflected by the first scanning reflector to the fixed reflector, and reflected light from the fixed reflector is reflected again by the first scanning reflector and directed along the optical axis through the lens; wherein the optical assembly includes a second scanning reflector situated so that an optical path length of the reference beam changes due to changes in the orientation of the first scanning reflector, and the second scanning reflector is synchronously movable with the first scanning reflector, and the reference beam is reflected by the second scanning reflector; in combination with the rest of the limitations of claims 1 and 9.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 17, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877